Exhibit 10.1
SUPPORT AGREEMENT
     SUPPORT AGREEMENT (this “Agreement”), dated as of November 17, 2010, by and
among FP Hypercom Holdco, LLC (“FP”), VeriFone Systems, Inc., a Delaware
corporation (“VeriFone”) and Francisco Partners II, L.P., a Delaware limited
partnership (“FP LP”). Except as otherwise provided herein, capitalized terms
that are used but not otherwise defined herein shall have the meaning assigned
to such terms in the Merger Agreement (as defined below).
     WHEREAS, contemporaneously with the execution of this Agreement, VeriFone,
Hypercom Corporation (“Hypercom”) and Honey Acquisition Co. (“Merger Sub”), a
Delaware corporation and wholly-owned subsidiary of VeriFone, have entered into
an Agreement and Plan of Merger (the “Merger Agreement”), providing for, among
other things, the merger of Merger Sub with and into Hypercom, with Hypercom
continuing as the surviving corporation and as a wholly owned subsidiary of
VeriFone (the “Merger”);
     WHEREAS, in order to induce VeriFone to enter into the Merger Agreement, FP
and FP LP wish to enter into this Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt,
sufficiency and adequacy of which is hereby acknowledged, the parties hereto
agree as follows:
          1. Representations of FP. FP and FP LP (collectively, the “FP
Parties”) each represent and warrant to VeriFone that:
     (a) the FP Parties own beneficially (as such term is defined in Rule 13d-3
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or of
record the Warrant to Purchase Common Stock (the “Warrant”), issued by Hypercom
on April 1, 2008, and pursuant to which FP may purchase 10,544,000 fully paid
and nonassessable shares (the “Shares”) of Hypercom’s common stock, par value
$0.001 per share (“Hypercom Common Stock”), from Hypercom, at the exercise price
of $5.00 per share (subject to adjustment as provided in the Warrant) free and
clear of all Liens,
     (b) the FP Parties do not beneficially own (as such term is used in
Rule 13d-3 of the Exchange Act) any shares of Hypercom Common Stock other than
the Shares and, except for the Warrant, does not have any options, warrants or
other rights to acquire any additional shares of capital stock of Hypercom or
any security exercisable for or convertible into shares of capital stock of
Hypercom,
     (c) the FP Parties have full power and authority and have taken all actions
necessary to enter into, execute and deliver this Agreement and to perform fully
their obligations hereunder,
     (d) this Agreement has been duly executed and delivered and constitutes the
legal, valid and binding obligation of the FP Parties enforceable against the FP
Parties in accordance with its terms,

 



--------------------------------------------------------------------------------



 



     (e) other than filings under the Exchange Act, no notices, reports or other
filings are required to be made by the FP Parties with, nor are any consents,
registrations, approvals, permits or authorizations required to be obtained by
the FP Parties from, any Governmental Entity, in connection with the execution
and delivery of this Agreement by the FP Parties, and
     (f) the execution, delivery and performance of this Agreement by the FP
Parties does not, and the consummation by the FP Parties of the transactions
contemplated hereby will not, result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation, modification or acceleration) (whether
after the giving of or the passage of time of both) under any contract,
agreement, arrangement or commitment to which either of the FP Parties is a
party or which is binding on it or its assets and will not result in the
creation of any Lien on, or security interest in, any of the assets on
properties of either of the FP Parties.
          2. Agreement to Deliver Proxy. To the extent FP exercises the Warrant,
in whole or in part, on or prior to any record date for any meeting of holders
of Company Shares relating to the Merger or any other merger, consolidation,
business combination, reorganization, recapitalization, liquidation or sale or
transfer of any material assets of Hypercom or its Subsidiaries (each such
meeting, a “Stockholder Meeting”), FP agrees to deliver to VeriFone promptly
upon VeriFone’s request an irrevocable proxy substantially in the form attached
hereto as Schedule A to Vote the Shares at every such Stockholder Meeting and at
every adjournment or postponement thereof:
     (a) in favor of adoption of the Merger Agreement and approval of the Merger
and the transactions contemplated thereby, and
     (b) against any action or agreement that would compete with, or materially
impede, or interfere with or that would reasonably be expected to discourage the
Merger or inhibit the timely consummation of the Merger.
     The proxy delivered by FP pursuant to this Section 2 shall be irrevocable
during the term of this Agreement to the extent permitted under Delaware law.
For purposes of this Agreement, “Vote” includes voting in person or by proxy in
favor of or against any action, otherwise consenting or withholding consent in
respect of any action (including, but not limited to, consenting in accordance
with Section 228 of the Delaware General Corporation Law) or taking other action
in favor of or against any action. “Voting” shall have a correlative meaning.
          3. No Voting Trusts. The FP Parties agree that they will not, nor will
they permit any entity under their control to, deposit any of their Shares or
New Shares (as defined in Section 6 hereof) in a Voting trust or subject any of
their Shares or New Shares to any arrangement with respect to the Voting of such
Shares or New Shares other than agreements entered into with VeriFone.
          4. No Proxy Solicitations. The FP Parties agree that they will not,
nor will they permit any entity under their control to:

- 2 -



--------------------------------------------------------------------------------



 



     (a) solicit proxies or become a “participant” in a “solicitation” (as such
terms are defined in Regulation 14A under the Exchange Act) in opposition to or
competition with the consummation of the Merger or otherwise assist any party in
taking or planning any action which would compete with, or materially impede, or
interfere with or that would reasonably be expected to discourage the Merger or
inhibit the timely consummation of the Merger in accordance with the terms of
the Merger Agreement,
     (b) directly or indirectly encourage, initiate or cooperate in a
stockholders’ Vote or action by consent of Hypercom’s stockholders in opposition
to or in competition with the consummation of the Merger, or
     (c) become a member of a “group” (as such term is used in Section 13(d) of
the Exchange Act) with respect to any voting securities of Hypercom for the
purpose of opposing or competing with the consummation of the Merger.
          5. Transfer and Encumbrance. On or after the date hereof and during
the term of this Agreement, the FP Parties agree not to transfer, sell, offer,
exchange, pledge or otherwise dispose of or encumber the Warrant or any of their
Shares or New Shares, unless the person to whom such Warrant, Shares or New
Shares, as the case may be, has agreed to be bound by the terms hereof in
writing; and provided, that the foregoing restriction shall not apply after the
Company Requisite Vote has been obtained.
          6. Additional Purchases. The FP Parties agree that, other than by
exercise of the Warrant, they will not purchase or otherwise acquire beneficial
ownership (as such term is used in Rule 13d-3 of the Exchange Act) of any shares
of Hypercom Common Stock after the execution of this Agreement (“New Shares”),
nor will the FP Parties voluntarily acquire the right to Vote or share in the
Voting of any shares of Hypercom Common Stock other than the Shares, unless the
FP Parties deliver to VeriFone immediately after such purchase or acquisition an
irrevocable proxy substantially in the form attached hereto as Schedule A with
respect to such New Shares. The FP Parties also agree that any New Shares
acquired or purchased by them shall be subject to the terms of this Agreement to
the same extent as if they constituted Shares.
          7. Consent. FP hereby (i) to the extent required or contemplated by
the Warrant, consents to the Merger and its consummation pursuant to the terms
of the Merger Agreement, and waives any event of default under the Credit
Agreement, dated as of February 13, 2008, by and among Hypercom and FP as Lender
and Administrative Agent, arising by virtue of the entry into the Merger
Agreement or the consummation of the Merger and consummation of the other
transactions contemplated by the Merger Agreement (subject to the repayment in
full of all principal, interest, fees and expenses thereunder on the Closing),
and (ii) consents to the treatment of the Warrant pursuant to the terms
Section 4.5 of the Merger Agreement and confirms that other than as provided for
in the Merger Agreement, no other notice regarding the Merger is required under
the Warrant and the Related Agreements (as defined in the Warrant) in connection
with the Merger; provided, however, that in no event shall Section 4.5 of the
Merger Agreement be amended, modified or revised without FP’s consent. FP and
VeriFone agree to deliver an executed Assignment and Assumption Agreement in
substantially the form attached hereto as Schedule B. FP LP hereby agrees to
deliver a payoff letter on or prior to the Closing in substantially the form
attached hereto as Schedule C.

- 3 -



--------------------------------------------------------------------------------



 



          8. Stockholder Capacity. No Person executing this Agreement who is or
becomes during the term hereof a director or officer of the Company shall be
deemed to make any agreement or understanding in this Agreement in such Person’s
capacity as a director or officer and nothing herein shall affect the ability of
any Person to take any action as director of the Company permissible under the
Merger Agreement.
          9. Specific Performance. The parties acknowledge that there may be no
adequate remedy at law for a breach of this Agreement and that money damages may
not be an appropriate remedy for breach of this Agreement. Therefore, the
parties agree that each party has the right to injunctive relief and specific
performance of this Agreement in the event of any breach hereof in addition to
any rights it may have for damages, which shall include out of pocket expenses,
loss of business opportunities and any other damages, direct and indirect,
consequential, punitive or otherwise. The remedies set forth in this Section 8
are cumulative and shall in no way limit any other remedy any party hereto has
at law, in equity or pursuant hereto.
          10. Entire Agreement; Amendment; Waiver. This Agreement (including the
schedules hereto) constitutes the entire agreement, and supersedes all prior
agreements, understanding, representations and warranties both written and oral,
between the parties, with respect to the subject matter hereof. Subject to the
provisions of applicable Law, the parties hereto may modify or amend this
Agreement, by written agreement executed and delivered by duly authorized
officers of the respective parties. Any provision of this Agreement may be
waived if, and only if, such waiver is in writing and signed by the party
against whom the waiver is to be effective. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
Except as otherwise herein provided, the rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
          11. Notices. Notices, requests, instructions or other documents to be
given under this Agreement shall be in writing and shall be deemed given,
(i) when delivered, if delivered personally to the intended recipient, and
(ii) one business day later, if sent by overnight delivery via a national
courier service, and in each case, addressed to a party at the following address
for such party:
     To VeriFone:
VeriFone Systems, Inc.
2099 Gateway Place
San Jose, California 95110
Telephone: 408-232-7800
Attention: Albert Liu
     With a copy to:
Sullivan & Cromwell LLP
1870 Embarcadero Road
Palo Alto, California 94303

- 4 -



--------------------------------------------------------------------------------



 



Telephone: 650-461-5600
Attention: Scott D. Miller
Sarah P. Payne
     To FP or FP LP:
FP Hypercom Holdco, LLC
Francisco Partners II, L.P.
One Letterman Drive
Building C, Suite 410
San Francisco, CA 94129
Telephone: 415 418-2900
Attention: Keith Geeslin
     With a copy to:
Shearman & Sterling
525 Market Street
San Francisco, CA 94104
415 616-1248
Michael J. Kennedy
          12. Miscellaneous.
     (a) Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL
RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH
THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW
PRINCIPLES THEREOF TO THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A MATTER TO
ANOTHER JURISDICTION.
     (b) Venue. The parties hereby irrevocably submit to the personal
jurisdiction of the courts of the State of Delaware and the Federal courts of
the United States of America located in the State of Delaware solely in respect
of the interpretation and enforcement of this Agreement, and in respect of the
transactions contemplated hereby, and hereby waive, and agree not to assert, as
a defense in any action, suit or proceeding for the interpretation or
enforcement of this Agreement or of any such document, that it is not subject
thereto or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement or any such document may not be enforced in or by such
courts, and the parties hereto irrevocably agree that all claims with respect to
such action, proceeding or transactions shall be heard and determined in such a
Delaware State or Federal court. The parties hereby consent to and grant any
such court jurisdiction over the Person of such parties and, to the extent
permitted by Law, over the subject matter of such dispute and agree that mailing
of process or other papers in connection with any such action or proceeding in

- 5 -



--------------------------------------------------------------------------------



 



the manner provided in Section 10 or in such other manner as may be permitted by
Law, shall be valid and sufficient service thereof.
     (c) WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11(C).
     (d) Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions of this Agreement.
If any provision of this Agreement, or the application of such provision to any
Person or any circumstance, is invalid or unenforceable, (a) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not,
subject to clause (a), be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application of such provision, in any other
jurisdiction.
     (e) Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.
     (f) Termination. This Agreement shall terminate upon the earliest to occur
of (i) the Closing and (ii) the termination of the Merger Agreement.
     (g) Headings. The headings herein are for convenience of reference only, do
not constitute part of this Agreement and shall not be deemed to limit or
otherwise affect any of the provisions of this Agreement.
     (h) THIRD PARTY BENEFICIARIES. NOTHING IN THIS AGREEMENT, EXPRESS OR
IMPLIED, IS INTENDED TO CONFER UPON ANY PERSON OTHER THAN VERIFONE, FP AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, ANY RIGHTS OR REMEDIES UNDER OR BY REASON OF
THIS AGREEMENT.

- 6 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

            VeriFone Systems, Inc.
      By:   /s/ Albert Liu         Name:   Albert Liu        Title:   Senior
Vice President, General Counsel and Secretary        FP Hypercom Holdco, LLC
      By:   Francisco Partners II, L.P.        Its Managing Member             
By:   Francisco Partners GP II, L.P.        Its General Partner             
By:   Francisco Partners GP II Management, LLC        Its General Partner       
      By:   /s/ Tom Ludwig         Name:   Tom Ludwig        Title:   Authorized
Representative        Francisco Partners II, L.P.
      By:   Francisco Partners GP II, L.P.        Its General Partner           
  By:   Francisco Partners GP II Management, LLC        Its General Partner     
        By:   /s/ Tom Ludwig         Name:   Tom Ludwig        Title:  
Authorized Representative   

 



--------------------------------------------------------------------------------



 



         

(SCHEDULE A)
FORM OF PROXY
     The undersigned, for consideration received, hereby appoints Douglas
Bergeron or another representative of VeriFone Systems, Inc. designated by him
and each of them our proxies, with power of substitution and resubstitution, to
Vote (as defined below) all shares of Common Stock, par value $0.001 per share,
of Hypercom Corporation, a Delaware corporation (“Hypercom”), owned by the
undersigned (the “Shares”) as of the date hereof as follows:
     (a) FOR (i) adoption of the Agreement and Plan of Merger (the “Merger
Agreement”), dated as of November 17, 2010, by and among Hypercom, VeriFone
Systems, Inc. (“VeriFone”), a Delaware corporation, and Honey Acquisition Co.
(“Merger Sub”), a Delaware corporation and wholly-owned subsidiary of VeriFone,
and (ii) approval of the merger of Merger Sub with and into Hypercom, with
Hypercom continuing as the surviving corporation and as a wholly owned
subsidiary of VeriFone (the “Merger”); and
     (b) AGAINST any action or agreement that would compete with, or materially
impede, or interfere with or that would reasonably be expected to discourage the
Merger or inhibit the timely consummation of the Merger
     “Vote” means voting in person or by proxy in favor of or against any
action, otherwise consenting or withholding consent in respect of any action
(including, but not limited to, consenting in accordance with Section 228 of the
Delaware General Corporation Law) or taking other action in favor of or against
any action. This proxy applies to any Vote (i) at any meeting of the
stockholders of Hypercom, and any adjournment or postponement thereof, at which
the matters described above are considered, including the special meeting of
stockholders of Hypercom to be held as soon as practicable after the date hereof
or (ii) in connection with any written consent of stockholders of Hypercom.
     This proxy is coupled with an interest, revokes all prior proxies granted
by the undersigned and is irrevocable until such time as the Support Agreement
(the “Support Agreement”), dated as of November 17, 2010, between the
undersigned and VeriFone, terminates in accordance with its terms, at which time
this proxy shall expire.
     Except as otherwise provided herein, capitalized terms that are used but
not otherwise defined herein shall have the meaning assigned to such terms
pursuant to the Voting Agreement.
Dated November __, 2010

            [FP Hypercom Holdco, LLC][Francisco Partners II,
L.P.]
      By:           Name:           Title:        

 